Title: To Thomas Jefferson from Jacquelin Ambler, 10 December 1792
From: Ambler, Jaquelin (Jacquelin)
To: Jefferson, Thomas



Sir
Treasury (Virginia) 10th. Decemr. 1792.

Last Evening I received the letter you honored me with, dated the 13th. Ulto., and this Morning I have paid ten thousand Dollars, in part of the second instalment of the Monies voted by our Assembly towards the public Buildings at the Seat of Government of the United States: the residue will be paid, as soon as the state of our Treasury will enable me. I am, with very great esteem & respect, Sir, Your most obt. Servt

J: Ambler

